


117 HR 2611 IH: Increasing Behavioral Health Treatment Act
U.S. House of Representatives
2021-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2611
IN THE HOUSE OF REPRESENTATIVES

April 16, 2021
Mrs. Napolitano introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend title XIX of the Social Security Act to remove the exclusion from medical assistance under the Medicaid Program of items and services for patients in an institution for mental diseases, and for other purposes.


1.Short titleThis Act may be cited as the Increasing Behavioral Health Treatment Act.  2.Removal of Medicaid exclusion from medical assistance of items and services furnished to patients in an institution for mental diseases if State submits plan for providing appropriate outpatient care to such patients (a)Removal of exclusion (1)In generalThe first sentence of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended, in the matter following paragraph (30)—
(A)by striking such term does not include— and all that follows through (A) any and inserting such term does not include any; (B)by striking ; or and inserting a period; and
(C)by striking subparagraph (B). (2)Conforming amendments To permit medical assistance for IMD patients under 65 years of ageThe following provisions of such Act are each amended by striking 65 years of age or older and 65 years of age or over each place it appears:
(A)Paragraphs (20) and (21) of section 1902(a) (42 U.S.C. 1396a(a)). (B)Section 1905(a)(14) (42 U.S.C. 1396d(a)(14)).
(C)Section 1919(e)(7)(B)(i)(I) (42 U.S.C. 1396r(e)(7)(B)(i)(I)). (b)Reporting and plan requirementSection 1902(a)(20) of the Social Security Act (42 U.S.C. 1396a(a)(20)) is amended—
(1)in subparagraph (B), by striking at the end and; (2)by adding at the end the following new subparagraphs:

(D)provide for a plan to achieve (and for the annual submission to the Secretary of actions taken by the State, and progress with respect to such actions, to achieve)— (i)increased access to outpatient and community-based behavioral health care, with respect to individuals furnished services in an institution for mental diseases, especially for individuals transitioning from such an institution;
(ii)increased availability of services made available through crisis call centers, mobile crisis units, coordinated community crisis response that involves law enforcement and other first responders, observation or assessment centers, and on-going community-based services (such as intensive outpatient services, assertive community treatment, and services in integrated care settings such as the Certified Community Behavioral Health Clinic model) (such services referred to as crisis stabilization services) for individuals experiencing a serious mental illness (as such term is defined for purposes of title V of the Public Health Service Act), serious emotional disturbance, or substance use disorder crisis;  (iii)improved data sharing and coordination between physical health, mental health, and addiction treatment providers (including hospitals and community-based behavioral health facilities) and first responders to improve health outcomes for individuals furnished services in an institution for mental diseases, who are experiencing a serious mental illness (as so defined), serious emotional disturbance, or substance use disorder crisis; 
(E)provide for the demonstration of— (i)State policies to ensure individuals receiving medical assistance under the State plan who receive care in psychiatric hospitals and residential treatment settings are consistently screened for co-morbid physical health conditions and substance use disorders prior to or upon admission, and that participating facilities have the capacity to address co-morbid physical health conditions during stays in such psychiatric hospitals and residential treatment settings either through on-site medical services or external referrals and care coordination; 
(ii)established strategies of the State for identifying and engaging individuals, particularly adolescents and young adults, experiencing a serious mental illness (as such term is defined for purposes of title V of the Public Health Service Act), serious emotional disturbance, or substance use disorder crisis; and (iii)established utilization review policies of the State Medicaid agency or Medicaid managed care organizations, as applicable, to ensure individuals receiving medical assistance under the State plan receive treatment at clinically appropriate levels of care and services are generally delivered in the least restrictive environment; and
(F)reporting to the Secretary (in a form and manner specified by the Secretary) of, with respect to each year beginning on or after the date of the enactment of this subparagraph— (i)in the aggregate and by facility type, costs and utilization for institutions for mental diseases and inpatient psychiatric hospitals that are not such institutions; 
(ii)the number of individuals experiencing a serious mental illness (as such term is defined for purposes of title V of the Public Health Service Act), serious emotional disturbance, or substance use disorder crisis who received medical assistance under the State plan during the year; (iii)the length of the stay of each such individual in an institution for mental disease; and
(iv)the type of outpatient treatment, including medication assisted treatment, each such individual received after being discharged from such institution;. (c)Effective date (1)In generalSubject to paragraph (2), the amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to State plans beginning on such date.
(2)Exception if State legislation requiredIn the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirement imposed by the amendments made by this section, the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet this additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.   